Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/7/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huh (20200212140).

    PNG
    media_image1.png
    482
    727
    media_image1.png
    Greyscale

Claim 1. Huh teaches an organic light emitting display device (please see fig. 7 above) comprising: 
a substrate (fig. 7: SUB) comprising: 
pixel regions (fig. 7: P); 
connection regions (as seen in fig. 7, region THB is a region which has connections such as CED and ELD) between adjacent pixel regions from among the pixel regions, respectively (please see fig. 7 above); and 
a region having a through-opening (fig. 7: TH), the region being defined by the adjacent pixel regions, and the connection regions respectively between the adjacent pixel regions (please see fig. 7 above which shows TH surrounded by THB); 
a sub-pixel structure on the substrate at each of the pixel regions (par. 60 and 61 teach each pixel has subpixels); and 
an organic pattern (fig. 7: PCL) on a side wall of the substrate (please see fig. 7 above), the side wall being adjacent to the through-opening (please see fig. 7 above).
Claim 2. Huh teaches an organic light emitting display device of claim 1, wherein, in a plan view of the organic light emitting display device, the organic pattern extends along an outermost periphery of the region defined by the adjacent pixel regions and the connection regions respectively between the adjacent pixel regions (please see fig. 7 above to see PCL wrapping around the device).
Claim 10. Huh teaches an organic light emitting display device of claim 1, wherein the substrate has an island shape at each of the pixel regions (see fig. 2 which shows the P having an island shaped), and the substrate has a bar shape at each of the connection regions (please see fig. 2 which shows THB having a bar shape).
Claim 11. Huh teaches an organic light emitting display device of claim 10, wherein the connection regions comprise: a first connection region extending in a first direction; and a second connection region extending in a second direction orthogonal to the first direction, wherein one side of one pixel region from among the pixel regions contacts the first connection region, and an adjacent side of the one pixel region contacts the second connection region (please see fig. 2 which shows THB having this arrangement).
Claim 12. Huh teaches an organic light emitting display device of claim 1, wherein the substrate has an island shape at each of the pixel regions (see fig. 2 which shows the P having an island shaped), and the substrate has a U-shape, an S-shape, or a W-shape at each of the connection regions (please see fig. 2 which shows the edge parts of portion of THB having a “W” shape facing to region DMI).
Claim 13. Huh teaches an organic light emitting display device of claim 1, wherein the substrate at each of the connection regions is stretchable (par. 52 teaches that SUB can be comprised of many stretchable materials such as plastic and glass).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6, 8-9 are objected to based on their dependency on claim 3.
Claim 7 is objected to based on its dependency on claim 6.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894